internal_revenue_service department of the treasury date index number legend washington dc person to contact telephone number refer reply to cc it a 5--plr-103745-00 date date taxpayer state a location a city x year year a b year c group a d group b year e document a date dollar_figureaa dollar_figurebb dollar_figurecc f date g dollar_figuredd date date dollar_figureee dollar_figureff date date dollar_figuregg date buyer dear this is in reply to your letter of date and additional correspondence dated date date date and date requesting rulings on the reinvestment of proceeds under sec_1033 of the internal_revenue_code specifically taxpayer seeks rulings that the taxpayer’s relinquishment of real_property was under the threat_or_imminence_of_condemnation and therefore qualifies as an involuntary_conversion under sec_1033 and that the real_property was held for productive use in a trade_or_business or for investment by the taxpayer under sec_1033 taxpayer is a state a corporation involved in the rental of real_property taxpayer owns improved real_property the property which taxpayer represents is at location a in city x taxpayer has directly owned and used the property as rental property since year in year city x adopted the a redevelopment plan the plan the objective of the plan is to remove blight through the redevelopment of property located within the boundaries of approved redevelopment areas including property within the a redevelopment project the redevelopment project the city x redevelopment agency the agency a state a governmental agency and the a development_corporation the corporation a non-profit organization established to plan and implement city x’s downtown redevelopment program on behalf of the agency have authority to act on behalf of city x in order to carry out the plan the agency and thus the corporation have the legal authority to acquire property necessary to implement the plan by eminent_domain pursuant to section b of the plan taxpayer’s property is located within the redevelopment project in year after city x became concerned with the potential loss of the c the mayor of city x created group a in year group a issued a report concluding that a new d was necessary following that report group b was established to recommend a site and financing alternatives for a new d in year group b issued a report recommending a new d in the e area of city x and that the new d be part of a larger redevelopment effort negotiations between city x and c concerning a new d were formalized in document a which provides the essential terms of an agreement for the construction and operation of a new d a public presentation of the terms of document a was held on date the terms included investment from c and the private sector of dollar_figureaa city x of dollar_figurebb and the agency of dollar_figurecc after document a was approved by the f’s it was executed by city x the agency the corporation and c on date document a provides that the purpose and intent of the agreement is to provide for the establishment of a d district the district the construction of a d within the district and construction of new development in the district all within an underdeveloped area in downtown city x document a authorizes a d district within the area of the redevelopment project which includes taxpayer’s property taxpayer’s property is located directly outside one of the planned entrances to the d there are several provisions in document a that are designed to insure that c will profit from the development associated with the d under the terms of document a c is authorized to select a master developer to implement the development in the vicinity of the d including taxpayer’s property the master developer chosen by c is g the developer although document a contemplates that proposals for the development of properties within the redevelopment project can be submitted by either the developer the owners of the properties or other developers the developer has the right_of_first_refusal over all other development proposals under document a and c is credited with any investments made by other developers moreover the agency is precluded for a period of three years after the opening date of the d from providing greater development incentives to any other developer proposing development of properties identified in document a as master developer the developer has the right to ask city x to acquire by eminent_domain property necessary to execute the intent of the agreement that cannot be acquired by negotiated purchase such property will be sold to the developer at the agency’s cost in an attempt to retain the property taxpayer hired an architect to prepare a dollar_figuredd development proposal which included a multi-story apartment building and renovation of a warehouse building for retail lofts on date taxpayer submitted an owner participation development proposal to the corporation ultimately this proposal was rejected by the corporation because the proposal was not providing the amount of residential development envisioned for the property by the plan taxpayer represents that it was informally advised that there was not much likelihood that the project would be approved because city x was looking for a much bigger project of at least dollar_figureee as an alternative to taxpayer’s dollar_figuredd development proposal taxpayer approached the developer on date to discuss a joint_venture development proposal at that meeting taxpayer was shown detailed architectural plans which included taxpayer’s property for a dollar_figureff development proposal which was substantially larger than taxpayer’s dollar_figuredd development proposal in a letter dated date the developer acknowledged that although the taxpayer did not have any plans to sell the property it would make sense to enter into a joint_venture with the developer due to the developer’s beneficial relationship with city x which entitled the developer to certain rights and benefits economies of scale and established relationships the developer had with architects engineers banks construction companies and city x and special expertise the developer had in real_estate development and management the developer also indicated it was purchasing the property adjacent to taxpayer’s property as well as other surrounding blocks and that it would make the most sense to try to develop the entire block taxpayer ultimately rejected the joint_venture proposal of the developer but contracted to sell the property to another developer the buyer on date buyer was willing to propose a dollar_figuredollar_figuregg development proposal which was more than the developer’s proposal the sale to the buyer was contingent upon approval by the corporation in a letter dated date the corporation approved the buyer’s development proposal for taxpayer’s property and the developer did not object the corporation also made it clear to taxpayers in that letter that if the buyer were not able to acquire the property through private negotiation ie if the contract between taxpayer and the buyer fell through other development proposals from qualified developers including the buyer and the developer would be solicited by the corporation through a request for qualifications proposal rfq p process development proposals from taxpayer would also be considered if a development proposal other than a taxpayer proposal were selected by the corporation and negotiations with the selected developer were successful the agency would acquire taxpayer’s property pursuant to the exercise of the agency’s power of eminent_domain if necessary to have the property developed in the manner required by city x the letter conveys the corporation’s belief that the rfq p process would result in an acceptable development plan given the qualifications and financial strength of the buyer the developer and others that would be expected to respond to the rfq p alternatively the corporation was prepared to enter into an exclusive negotiation agreement directly with the buyer which would ultimately result in the agency taking taxpayer’s property sec_1033 of the code provides in part that if property as a result of requisition or condemnation or the threat or imminence thereof is involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property revrul_63_221 1963_2_cb_332 holds that for purposes of sec_1033 of the code the threat_or_imminence_of_condemnation is generally considered to exist when a property owner is informed either orally or in writing by a representative of a governmental body or public official authorized to acquire property for public use that such body or official has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged revrul_81_180 1981_2_cb_161 holds that the sale of property to one other than the threatening authority by a taxpayer having reasonable grounds to believe that necessary steps to condemn the property eventually would be taken qualifies as an involuntary_conversion under sec_1033 of the code under the standards provided in revrul_63_221 we believe numerous factors are present in this case that clearly indicate taxpayer contracted to sell its property to buyer under the threat of condemnation that ruling provides that the threat_or_imminence_of_condemnation is considered to exist when a property owner is informed by a representative of a governmental body or public official authorized to acquire property for public use that such body or official has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged first the information transmitted to taxpayer in the letter of date from the corporation expressly communicated the threat of condemnation that letter basically stated that the taking of taxpayer's property was essential to its plans for the redevelopment project and that if the contract with the buyer fell through taxpayer’s property would be acquired pursuant to the exercise of the power of eminent_domain if necessary the corporation through the agency clearly has the power to execute such a threat and that threat was clearly communicated to taxpayer the fact that taxpayer was given the opportunity to retain and develop the property as an owner participant does not extinguish the threat that existed as taxpayer was compelled to sell the property because of circumstances beyond its control see s b realty co v commis54_tc_863 acq c b xxi opportunity of owner to retain property by making additional investments does not negate conclusion that the only realistic alternatives were sale or condemnation moreover given that the corporation rejected taxpayer’s dollar_figuredd proposal and the expressed confidence that a developer of the caliber of the buyer or the developer would be successful in bidding for the development of taxpayer’s property and the fact that the proposal ultimately approved by the corporation was far in excess of taxpayer’s proposal taxpayer could only reach one conclusion-that there was a real threat the corporation would take taxpayer’s property second it is clear taxpayer’s property would only be developed in a manner sufficient to increase property taxes to help pay for the dollar_figurebb in bonds to be issued by city x and the dollar_figurecc in bonds to be issued by the agency as evidenced by the corporation’s rejection of taxpayer’s dollar_figuredollar_figuredd proposal and approval of buyer’s dollar_figuregg proposal if taxpayer did not find a suitable developer the corporation made it clear that it would take taxpayer’s property thus taxpayer was compelled given the circumstances to sell the property to buyer third the negotiations with the developer regarding a potential joint_venture revealed that the developer held the upper hand in terms of real_estate development expertise connections with other essential businesses and city x and benefits under the terms of document a in the letter dated date the developer stated its belief that development of entire blocks made the most sense and had already formulated a development proposal which included architectural plans showcasing taxpayer’s property the developer’s acquisition of property adjacent to taxpayer’s property gave taxpayer reason to believe the developer might request that the corporation take taxpayer’s property using its power of eminent_domain for the benefit of the developer in order to carry out its plan of developing the entire block at once and finally the proximity of taxpayer’s property to one of the entrances of d made it likely that the corporation would use its power of eminent_domain if necessary to ensure that the property would be developed in an acceptable manner the proximity of taxpayer’s property to the d also made the property visible from inside the d taken together these factors amount to more than a reasonable basis for taxpayer to believe that the property would be condemned if the buyer the developer or the corporation could not obtain it by negotiation in interpreting the word threat the tax_court has observed that sec_1033 does not require the possibility of condemnation be reduced to a certainty but that the crucial factor is that a taxpayer is compelled by impending undesirable consequences that may never occur to take evasive action s b realty co pincite furthermore under revrul_81_180 the fact that taxpayer sold the property to a third party does not affect the status of the transaction as an involuntary_conversion so long as the sale occurs at a time when the threat of condemnation is present sec_1033 of the code provides that if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in trade_or_business or for investment is as a result of condemnation or threat or imminence thereof compulsorily or involuntarily converted property of like_kind to be held for productive use in trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted sec_1033 provides that the replacement_period for involuntary_conversions described in this subsection is three years instead of two sec_1_1033_g_-1 of the income_tax regulations includes a cross reference to sec_1_1031_a_-1 for principles for determining whether replacement_property is property of like_kind to be eligible for nonrecognition treatment under sec_1033 of the code the property to be replaced not including stock_in_trade or property_held_primarily_for_sale need only be real_estate held for productive use in a trade_or_business or for investment and subject_to a real threat of condemnation taxpayer represents that the property was real_property held for productive use in a trade_or_business thus under the given facts taxpayer's sale of the property to a third party while such property was under threat of condemnation constituted an involuntary_conversion eligible for nonrecognition under sec_1033 of the code to the extent that the converted property is replaced within the statutory three-year period with property of a like_kind therefore we hold that the sale by taxpayer of the property to buyer qualifies as an involuntary_conversion under sec_1033 of the code resulting from the threat_or_imminence_of_condemnation and that sec_1033 is applicable to this sale except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel income_tax and accounting by douglas a fahey acting chief branch cc
